DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 11/26/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0076137 Al, ANTON/BAUER, INC. (hereinafter “Anton’’) in view of Yang 2005/0206165.

As per claim 1, Anton discloses a power system, comprising: a housing capable of attaching to a workstation (intelligent battery system 8 comprising structure (housing) of hot- swap device 10 mounted to mobile workstation 12 as shown; figure 2; paragraph [0029]); 
one or more cradles or mounting fixtures to receive at least one energy storage device (brackets 14, 16 (one or more cradles or mounting fixtures) releasably attaching two hot-swap batteries 18, 20; figure 2; paragraph [0029]); 
electronic circuitry to communicate status of the at least one energy storage device, state of charge of the at least one energy storage device, and/or overall health of the at least one energy storage device (microprocessor control circuit communicating with batteries 18, 20 to relay and display percent capacity and/or remaining run time of one or more of batteries; paragraph [0037]); and 
one or more electrical connectors to allow the at least one energy storage device to charge and/or discharge and communicate with the electronic circuitry (banana plug terminals for connecting batteries 18, 20 in electrical communication with system 8 for discharging and communication with control circuit; paragraph [0030]); 
said housing having an internal power supply and charge circuitry (structure of hot-swap device 10 includes spare battery 24 providing backup electrical power (internal power supply) to allow hot-swapping of batteries 18, 20 and spare battery circuitry to provide power to batteries 18, 20 in the event each of these batteries is fully spent; paragraphs [0029, 0031)]);
said internal power supply capable of receiving input power from an external AC or DC power source (spare battery 24 capable of receiving additional backup electric power (power supply) from multi-station battery charger 32; figure 6; paragraphs [0025, 0038]); 
wherein the power system is configured to deliver power from at least one of the at least one storage device, the internal power supply, and/or the external AC or DC power source to the workstation (intelligent battery system 8 provides power to mobile workstation 12 at least via the batteries 18, 20; paragraph [0029]).
	Anton fails to disclose comprising: one or more heat sinks in thermal communication with one or more components of the power system.
However, Yang discloses comprising; one or more heat sinks in thermal communication with one or more components of the power system (heat sink 1 is in thermal communication with other components of CPU charging; paragraphs [0027-0030)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the power system of Anton to include comprising: one or more heat sinks in thermal communication with one or more components of the power system as disclosed by Yang, because heat sinks are well known means of dissipating thermal energy away from electrical components that will malfunction when exposed to excess heat.
As per claim 2, Anton discloses the power system of claim 1. Anton further discloses wherein the at least one energy storage device is selected from the group consisting of a battery, a capacitor, and a fuel cell (batteries 18, 20; paragraph [0029]).
As per claim 3, Anton discloses the power system of claim 1. Anton further discloses wherein the electronic circuitry and/or the charge circuitry is/are configured to allow the at least one energy storage device to communicate state of charge of the at least one energy storage device and/or overall health of the at least one energy storage device.  (microprocessor control circuit communicating with batteries 18, 20 to relay and display percent capacity and/or remaining run time of one or more of batteries; paragraph [0037]).
As per claim 4, Anton discloses the power system of claim 1. Anton further discloses wherein the electronic circuitry and/or the charge circuitry is/are configured to prioritize charge or discharge of the at least one energy storage device (microprocessor control circuit regulates output voltage from batteries 18, 20 depending upon communicated state of charge of each battery; paragraphs [0018, 0035-0037]).
As per claim 5, Anton discloses the power system of claim 1. Anton further discloses comprising: a backup energy storage device mounted and connected within said housing to allow for continuity of power in the absence of the at least one energy storage device and/or the external AC or DC power source (spare battery 24 coupled to spare battery bracket 22 of device 10 structure to allow hot-swapping of batteries 18, 20 without power disruption to workstation 12; paragraph [0029]).
As per claim 7, Anton discloses the power system of claim 1. Anton further discloses wherein output power of the power system is programmable to match a required voltage of the workstation (backup electrical power provided from spare battery 24 to depleted batteries 18, 20 has its output regulated by microprocessor and software to prevent over-discharge and satisfy power requirements of workstation 12; paragraphs [0029, 0031,0035-0037]).
As per claim 9, Anton discloses the power system of claim 1. Anton further discloses wherein data from the power system can be communicated to the workstation and/or an external device separate from the workstation (microprocessor control circuit communicating with batteries 18, 20 to relay and display percent capacity and/or remaining run time of one or more of batteries to an external display; paragraph [0037]).
As per claim 10, Anton discloses the power system of claim 9. Anton further discloses wherein the data is selected from the group consisting of a condition of the at least one energy storage device [charge paragraph 0037], health of the at least one energy storage device and a temperature of the power system. 
As per claim 11, Anton discloses the power system of claim 1. Anton further discloses configured to use a graphical user interface to communicate data relating to the power system, the graphical user interface element selected from the group consisting of one or more graphics, one or more emoji, one or more scales, and one or more clocks. (paragraph 0038)
As per claim 12, Anton discloses the power system of claim 1. Anton further discloses  the power system configured for operation without requiring a cooling fan or other objects or devices intended to move air for the purposes of cooling components f the power system that  produce and /or are effected by heat, so that the power system operates within specified thermal tolerances.  (Heat sinks from Yang.)
As per claim 13, Anton discloses the power system of claim 1. Anton further discloses comprising: a processor in communication with a storage medium having software stored therein or thereon, the processor configured to operate based upon instructions from the software to operate the power system so to charge the at least one at least one energy storage device (microprocessor and associated software and memory operate to provide electric power from spare battery 24 to batteries 18, 20 when depleted; paragraphs [003 1-0032,0035, 0037)).
As per claim 14, Anton discloses the power system of claim 1. Anton further discloses further configured to deliver power from at least one of the at least one storage device, the internal power supply, and/or the external AC or DC power source to an external device separate from the workstation (batteries 18, 20 are generic batteries that may be hot-swapped into any one of a plurality of second workstations 12 (external device separate from the workstation); paragraphs (0027, 0035-0036, 0038]).
As per claim 15, Anton discloses the power system of claim 14. Anton further discloses wherein the external device is selected from the group consisting of a computer, a monitor, a scanner, a printer, a motor, and an actuator (second workstation 12 comprising microprocessor and associated software and memory (computer); paragraphs [0018, 0027, 0035-0037]).
As per claim 16, Anton discloses the power system of claim 1, but does not disclose the power system of claim 14, wherein the external device is selected from the group consisting of a desktop computer, a laptop computer, a smartphone, a personal digital assistant, and a tablet.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed doe not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
As per claim 17, Anton discloses the power system of claim 1. Anton further discloses wherein the internal power supply is programmed to perform a desired/proper charge algorithm or charge protocol so to ensure safety and longevity of the at least one energy storage device charged using the internal power supply (backup electrical power provided from spare battery 24 to depleted batteries 18, 20 has its output regulated by microprocessor to prevent over-discharge and subsequent harm to functionality of all batteries 18, 20, 24; paragraphs [0029, 0031,0035- 0037)).

Claim 6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anton in view of Yang.
As per claim 18, Anton discloses a workstation, comprising: a power system, comprising: 
a housing capable of attaching to a workstation (intelligent battery system 8 comprising structure (housing) of hot-swap device 10 mounted to mobile workstation 12 as shown; figure 2; paragraph [0029]); 
one or more cradles or mounting fixtures to receive at least one energy storage device (brackets 14, 16 (one or more cradles or mounting fixtures) releasably attaching two hot-swap batteries 18, 20; figure 2; paragraph [0029]); 
electronic circuitry to communicate status of the at least one energy storage device, state of charge of the at least one energy storage device, and/or overall health of the at least one energy storage device (microprocessor control circuit communicating with batteries 18, 20 to relay and display percent capacity and/or remaining run time of one or more of batteries; paragraph [0037]); and 
one or more electrical connectors to allow the at least one energy storage device to charge and/or discharge and communicate with the electronic circuitry (banana plug terminals for connecting batteries 18, 20 in electrical communication with system 8 for discharging and communication with control circuit; paragraph [0030]); 
said housing having an internal power supply and charge circuitry (structure of hot-swap device 10 includes spare battery 24 providing backup electrical power (internal power supply) to allow hot-swapping of batteries 18, 20 and spare battery circuitry to provide power to batteries 18, 20 in the event each of these batteries is fully spent; paragraphs [0029, 0031]); 
said internal power supply capable of receiving input power from an external AC or DC power source (spare battery 24 capable of receiving additional backup electric power (power supply) from multi-station battery charger 32; figure 6; paragraphs [0025, 0038]); and 
wherein the power system is configured to deliver power from at least one of the at least one storage device, the internal power supply, and/or the external AC or DC power source to the workstation (intelligent battery system 8 provides power to mobile workstation 12 at least via the batteries 18, 20; paragraph [0029]); and 
a backup energy storage device mounted and connected within said housing to allow for continuity of power in the absence of the at least one energy storage device and/or the external AC or DC power source (spare battery 24 coupled to spare battery bracket 22 of device 10 structure to allow hot-swapping of batteries 18, 20 without power disruption to workstation 12; paragraph [0029]).
Anton fails to disclose (previous claim 10) wherein the electronic circuitry and/or the charge circuitry is/are configured to recognize an absence of the external AC or DC power source and communicate the same to allow power from the backup energy storage device to provide output power to workstation equipment requiring continuity of power.
	However, Yang discloses wherein the electronic circuitry and/or the charge circuitry is/are configured to recognize an absence of the external AC or DC power source and communicate the same to allow power from the backup energy storage device to provide output power to workstation equipment requiring continuity of power (if AC power supply is disconnected, then internal power supply of notebook laptop will immediately supply electric power to laptop for seamless operation; figure 1; paragraph [0022]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the power system of Anton to include wherein the electronic circuitry and/or the charge circuitry is/are configured to recognize an absence of the external AC or DC power source and communicate the same to allow power from the backup energy storage device to provide output power to workstation equipment requiring continuity of power as disclosed by Yang, because it is well known in the relevant art to utilize continuous power to an electronic device after disconnection from power in order to prevent failure of the device each time it is removed from charging and to allow seamless use of the device by user.
As per claim 6, Anton discloses the power system of claim 1. The above combiantion further discloses wherein the electronic circuitry and/or the charge circuitry is/are configured to recognize an absence of the external AC or DC power source and communicate the same to allow power from the backup energy storage device to provide output power to workstation equipment requiring continuity of power.
As per claim 20, the above combination discloses a method, comprising: operating the power system of claim 1. Anton further discloses to deliver power to the workstation (power is delivered to workstation 12 via batteries 18, 20, 24; paragraph [0029]).
	As per claim 19, the above combination discloses the power system of claim 18 but does not disclose configured as a medical cart. 
	However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Double Patenting
Claims 1-5,9,13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,211,802 in view of Yang 2005/0206165.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
6/1/22